Miller, J.:
The plaintiff appeals from an order sequestering the personal property and the rents and profits of the real property of the defendant and appointing a receiver thereof for her benefit, but fails to point out how she has been injured thereby. If the receiver gets possession of any property of the defendant, the plaintiff will be benefited; if he does not, she will not be harmed. Much has been said about certain insurance policies, but the order does not deter*279mine who has title to such policies, and it is not a good reason for reversing the order that an issue respecting the title to them may arise between the receiver and the plaintiff. If the plaintiff has no title to said policies, it is but just that the defendant should be permitted to have the avails of them applied in payment or reduction of the amount due the plaintiff for aliiliony. If the plaintiff has title to them, the receiver cannot take them from her as he is appointed receiver of the defendant’s not the plaintiff’s property.
The order should be affirmed.
Woodward, Jenks and G-atnor, JJ., concurred; Rich, J., read for reversal.